                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 MARCIA MARSHALL, individually                     CV 19-82-BLG-TJC
 and on behalf of all individuals of the
 class similarly situated,
                                                   ORDER GRANTING
                     Plaintiffs,                   PLAINTIFF’S MOTION TO
                                                   REMAND
 vs.

 SAFECO INSURANCE COMPANY
 OF ILLINOIS and MID-CENTURY
 INSURANCE COMPANY,

                     Defendants.

        Plaintiff Marcia Marshall brought this putative class action in the Montana

Sixth Judicial District Court, Park County, Montana against Defendants Safeco

Insurance Company of Illinois (“Safeco”) and Mid-Century Insurance Company

(“Mid-Century”), alleging Defendants improperly reduced insurance payouts based

upon Montana’s collateral source reduction statute, Mont Code Ann. §§ 27-1-307;

27-1-308. (Doc. 8.) Plaintiff asserts claims for declaratory and injunctive relief,

violation of Montana’s Unfair Trade Practices Act, and common law bad faith.

(Id.)

        Safeco filed a Notice of Removal on July 29, 2019, invoking jurisdiction

under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§ 1332, 1453.

(Doc. 1.) Presently before the Court is Plaintiff’s Motion to Remand. (Doc. 22.)

                                           1
Safeco has filed an opposition, and Plaintiff has replied. (Docs. 34, 39.) The

motion is fully briefed and ripe for the Court’s review.

      Having considered the parties’ submissions, IT IS HEREBY ORDERED

that Plaintiff’s Motion to Remand is GRANTED. 1

I.    BACKGROUND

      Plaintiff was injured in a motor vehicle accident in February 2010. Safeco

and Mid-Century are liability insurers for the owner and the driver of the car in

which Plaintiff was riding. At the time of the accident, Plaintiff was insured under

an individual health insurance policy through Blue Cross Blue Shield of Texas

(“Blue Cross”). As a result of Plaintiff’s injuries, Blue Cross paid certain medical

expenses for Plaintiff. Thereafter, Blue Cross asserted a lien and subrogation

claim against any settlement proceeds paid by Defendants.

      Plaintiff negotiated a settlement with Defendants prior to a trial. In

executing the settlement, however, Defendants asserted a right under Montana’s

collateral source statute to an offset of $15,000 based on payments made by Blue

Cross. The offset was ultimately exercised over Plaintiff’s objection, but Plaintiff

reserved any claims she had against the Defendants, including any claim based on

the collateral source reduction.


1
 The Court finds this matter is suitable for determination on the papers.
Accordingly, Safeco’s Motion for Hearing (Doc. 42) is DENIED.

                                          2
      On November 25, 2013, Plaintiff filed this action in state court. (Doc. 6.)

At that time, she pled her Complaint as a putative class action. (Id.) Before the

original Complaint was served, however, Plaintiff filed a First Amended

Complaint which abandoned the class claims. (Doc. 7.)

      On March 29, 2018, Plaintiff’s counsel sent Defendants’ counsel an email

indicating Plaintiff planned to seek leave to file a Second Amended Complaint

reviving the class claims. Before the Second Amended Complaint was filed,

Safeco removed the case to this Court on April 30, 2018. (Marshall v. Safeco Ins.

Co., 1:18-cv-75-SPW-TJC, Notice of Removal, Doc. No. 1 (D. Mont. April 30,

2018).) The Court remanded the case on grounds that the removal was premature

because the state court had not yet ruled on Plaintiff’s motion to amend, and the

proposed Second Amended Complaint was not yet the operative pleading. (Id. at

Doc. No. 34 at 11, adopted by Doc. No. 35.)

      On July 1, 2019, the state court granted Plaintiff’s motion to amend. (Doc.

1-4.) Plaintiff filed her Second Amended Complaint on July 11, 2019. (Doc. 8.)

In her complaint, Plaintiff alleges Defendants improperly reduced insurance

payouts based on Montana’s collateral source reduction statute. Relevant to her

class claims, Plaintiff alleges that Defendants “programmatically utilized and

relied upon the collateral source statute or its principles to take a reduction against

damages sustained and owed to their insureds (via first party coverages, such as

                                           3
 uninsured motorist coverage, underinsured motorist coverages and medical

 payments coverages) or claimants (via liability coverages).” (Id. at ¶ 16.)

        Plaintiff defined the class as follows:

        [E]ach claimant and/or insured who made a claim for damages with
        one or both of the Defendant(s), in which,

           o Defendant(s) have taken reduction against the damages owed
             to the claimant and/or insured in payment of the claim pursuant
             to the collateral source statute and/or its principles, and
             • have done so before trial and a tort award, and/or
             • have done so without first conducting an investigation or
                 inquiry into the matters set forth above in paragraph 19,
                 and/or,

           o have taken a reduction against the damages owed to the
             claimant and/or insured in payment of claims pursuant to the
             collateral source statute or its principles that is deemed
             unconstitutional.

(Id. at ¶ 45 (emphasis added).)

        The Second Amended Complaint does not specify the number of class

 members or the amount of damages sought. (Id.)

        On July 29, 2019, Safeco again removed, asserting jurisdiction under CAFA.

 (Doc. 1.) Safeco asserts this Court has original jurisdiction under CAFA because

 (1) minimal diversity is satisfied, (2) the amount in controversy exceeds $5 million

 and (3) the proposed class exceeds 100 members. (Id.) In the Notice of Removal,

 Safeco estimates the amount in controversy is $59,145,000, plus potential punitive

 damages. (Id.)

                                            4
      Thereafter, Plaintiff filed the instant motion to remand. (Doc. 22.) Plaintiff

argues this action must be remanded because Safeco has not met its burden to

show the amount in controversy exceeds $5 million. Plaintiff argues Safeco relies

on unreasonable and overbroad assumptions to reach its estimate of the amount in

controversy. Plaintiff further asserts the Court should not consider punitive

damages or attorney fees in determining the amount in controversy. In response,

Safeco argues it has reasonably estimated the amount in controversy based on the

allegations in the Second Amended Complaint, and contends attorney fees and

potential punitive damages may properly be considered.

II.   LEGAL STANDARDS

      “Federal courts are courts of limited jurisdiction,” and “possess only that

power authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994). CAFA vests federal courts with original

jurisdiction over class actions where: (1) there is minimal diversity of citizenship

between the parties; (2) the proposed class has at least 100 members; and (3) the

amount in controversy exceeds the sum of $5,000,000.00, exclusive of interest and

costs. 28 U.S.C. §§ 1332(d), 1453; Kuxhausen v. BMW Fin. Servs. NA, LLC, 707

F.3d 1136, 1139 (9th Cir. 2013). The presumption against removal jurisdiction

does not apply in cases invoking CAFA. Dart Cherokee Basin Operating Co.,

LLC v. Owens, 135 S.Ct. 547, 554 (2014) (noting Congress intended CAFA to be

                                          5
interpreted expansively). Nevertheless, “under CAFA the burden of establishing

removal jurisdiction remains, as before, on the proponent of federal jurisdiction.”

Abrego v. The Dow Chem. Co., 443 F.3d 676, 685 (9th Cir. 2006).

      Here, the parties do not dispute that the minimal diversity and numerosity

requirements under CAFA are met. The sole issue, therefore, is whether the

amount in controversy exceeds the jurisdictional threshold of $5 million.

      In determining the amount in controversy, the court first looks to the

allegations in the complaint. Ibarra v. Manheim Inv., Inc., 775 F.3d 1193, 1197

(9th Cir. 2015). If the complaint does not include a specific prayer for damages,

the “defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin

Operating Co. v. Owens, 574 U.S. 81, 89 (2014). If, however, the defendant’s

assertion of the amount in controversy is challenged, “the court decides by a

preponderance of the evidence, whether the amount-in-controversy requirement

has been satisfied.” Id. at 88. “Under this system, CAFA’s requirements are to be

tested by consideration of real evidence and the reality of what is at stake in the

litigation, using reasonable assumptions underlying the defendant’s theory of

damages exposure.” Ibarra, 775 F.3d at 1198.

      The defendant is not obligated to prove the plaintiff’s claim for damages;

thus, the defendant may “rely on some assumptions to support removal.” Bryant v.

                                          6
NCR Corp., 284 F.Supp.3d 1147, 1151 (S.D. Cal. 2018). The defendant cannot,

however, meet its burden “by mere speculation and conjecture, with unreasonable

assumptions.” Ibarra, 775 F.3d at 1197. Rather, “when the defendant relies on a

chain of reasoning that includes assumptions to satisfy its burden to prove by a

preponderance of the evidence that the amount in controversy exceeds $5 million,

the chain of reasoning and its underlying assumptions must be reasonable.”

LaCross v. Knight Transp. Inc., 775 F.3d 1200, 1201 (9th Cir. 2015). The parties

may submit “summary-judgment-type evidence” outside the pleadings, such as

affidavits or declarations, to show the amount in controversy. Ibarra, 775 F.3d at

1197.

III.    ANALYSIS

        A.    Compensatory Damages

        In the Notice of Removal, Safeco relied on two assumptions to support its

claim that the amount in controversy exceeds $5 million. First, Safeco assumed

the number of potential class members would total approximately 3,943. (Doc. 1

at ¶ 40.) Safeco arrived at this number based on the total number of claim files in

Montana on which payments were made during the relevant time period. (Id. at ¶¶

38-39.) Safeco essentially assumed a 100% violation rate, (i.e., that a collateral

source offset was taken against every payment made). In its response to the

motion to remand, Safeco provides an alternate estimate of the number of class

                                          7
members. Safeco estimates that collateral source offsets may have been

“considered” for 10% of third-party liability claimants and 90% of first-party

UM/UIM claimants. (Doc. 34-1 at ¶¶ 8-9.) Under this alternate assumption,

Safeco asserts there would be approximately 746 class members.

      Second, Safeco assumed the average collateral offset amount will be

$15,000 per claim. (Doc. 1 at ¶ 34.) Safeco thus presumed Plaintiff’s $15,000

offset is representative of the typical offset for all claims. (Id. at ¶ 33-34.) Based

on these assumptions, Safeco contends there is at least $11,190,000 in

controversy.2

      Plaintiff argues Safeco’s assumptions are overbroad because they do not

bear any relationship to the class definition. Plaintiff asserts the proposed class

does not include all Montana claimants; but rather, only those claimants whose

insurance payments were actually reduced pursuant to the collateral source statute.

Plaintiff further argues Safeco has no evidence to support applying a uniform rate




2
  In the Notice of Removal, Safeco’s original estimate of the amount in controversy
was $59,145,000. (Doc. 1 at ¶40.) In its Opposition to the Motion to Remand,
Safeco revised this estimate down to $53,355,000. (Doc. 34 at 20.) Under
Safeco’s alternate assumption, based on lower violation rates, it asserts the amount
in controversy is $11,190,000. (Id.) Safeco states the amount in controversy is
satisfied even if the Court only considers Safeco’s pro rata share of the alleged
damages. Safeco asserts that half of the compensatory damages would still be
$5,595,000. (Id. at 20-21.)
                                          8
of $15,000 per claimant. Plaintiff argues the offset amounts would differ

substantially from one claimant to another.

      The Court finds the assumptions underlying Safeco’s estimate of the amount

in controversy are not based on reasonable inferences. With regard to the number

of potential class members, Safeco’s estimates do not accurately reflect the class as

defined in the Second Amended Complaint. Plaintiff limited the proposed class to

only those claimants from whom Defendants “have taken a reduction against the

damages owed” pursuant to the collateral source statute. (Doc. 8 at ¶ 45 (emphasis

added).) Safeco initially counted all Montana claimants to whom payments had

been made. As Plaintiff points out, however, Safeco has not shown that all

claimants received collateral payments. Thus, there would not necessarily be a

collateral source offset for every claim paid in Montana. Safeco’s estimate of the

amount in controversy is therefore overinclusive.3



3
  Safeco asserts it is entitled to rely on a 100% violation rate based on Plaintiff’s
allegation that the insurers “programmatically” applied the collateral source
statute. A fair reading of the Second Amended Complaint, however, does not
support the conclusion that every claim paid in Montana is at issue in this case.
Rather, Plaintiff’s proposed class definition narrows the case to only those
claimants who actually had their damages reduced based on the collateral source
statute. Moreover, Plaintiff’s use of the term “programmatically” does not
necessarily support assuming a 100% violation rate. See Ibarra, 775 F.3d at 1198-
99 (“[A] ‘pattern and practice’ of doing something does not necessarily mean
always doing something.”) (emphasis in original); Baretich v. Everett Fin. Inc.,
2018 WL 4579857, *3 (S.D. Cal. Sept. 25, 2018) (“[A]lthough Plaintiff’s
allegations indicate that the violations were regular, such allegations cannot ‘only
                                             9
      Safeco’s revised assumption, which uses a 10% violation rate for third-party

liability claimants and a 90% violation rate for first-party UM/UIM claimants, does

not cure the problem. The revised assumption is based on a carefully worded

declaration that estimates the number of claims on which Safeco “considered”

collateral source offsets. (Doc. 34-1 at ¶¶ 8-9.) But an estimate of how many

times collateral source offsets were considered is not the same as estimating how

many times collateral source offsets were actually taken. Thus, the revised

assumption still fails to track the proposed class definition.

      District courts in the Ninth Circuit have routinely held in insurance cases

that the estimated amount in controversy must fall within the purview of the

plaintiff’s claims. See e.g. Sherrill v. Progressive Nw. Ins. Co., 2006 WL

8435847, *2 (D. Mont. July 14, 2006) (finding the defendants overstated the

amount in controversy where their calculations included UM premiums that were

not at issue in the case); Myrick v. Nationwide Mut. Ins. Co., 2008 WL 53183, *2

(W.D. Wash. Jan 3, 2008) (holding that where the defendant offered an

“overinclusive figure” to show the amount in controversy, the defendant failed to

meet its burden under CAFA because the figure did “not address the claims as pled

in Plaintiff’s complaint.”); McGraw v. Geico Gen. Ins. Co., 2015 WL 5228027, *3



be taken to mean that the violations were universal and at a 100% rate.’”)
(emphasis in original).

                                          10
(W.D. Wash. Sept. 8, 2015) (holding the defendant’s estimated number of

proposed class members was “flawed” because the defendant did “not incorporate

all of the factors that define [the plaintiff’s] proposed class.”). Because Safeco’s

assumptions do not square with the proposed class, its estimated amount in

controversy is unreasonable.

       Further, even if Safeco’s estimate of the potential number of class members

is reasonable, there is no basis for Safeco’s assumption that each potential class

member suffered a $15,000 underpayment. Although Plaintiff alleges Defendants

took a $15,000 offset against her personal claim, Safeco has not presented any

evidence to show that $15,000 is an average offset.

      Safeco asserts the allegations in the Second Amended Complaint, that class

members were treated “in the same manner” and that their “remedy is the same” as

Plaintiff’s (Doc. 8 at ¶ 46), suggest that every class member suffered the same

amount of damages as Plaintiff. Safeco’s reading of the complaint is patently

unreasonable. The complaint merely alleges the class members were all damaged

in the same way – i.e., their payments were reduced under the collateral offset

statute. But the amount of the individual offsets will, by their nature, vary

depending on the collateral source payments each claimant had received. Nothing

in the Second Amended Complaint suggests Safeco took a $15,000 offset for every

claimant.

                                          11
      Safeco has not offered any other basis to determine a reasonable estimate of

the putative class members’ average damages. Without such evidence, Safeco’s

damages estimate is based on “mere speculation and conjecture.” Ibarra, 775 F.3d

at 1198. The Court therefore declines to adopt Safeco’s unsupported assumption

that the average offset was $15,000.

      Accordingly, the Court finds Safeco has failed to meet its burden to show

the potential compensatory damages meet CAFA’s jurisdiction threshold.

      B.    Punitive Damages

      Safeco asserts punitive damages should be included in the amount in

controversy. Plaintiff has not pled a punitive damages claim. Nevertheless, where

punitive damages are recoverable under state law, the potential for punitive

damages may be considered in determining the amount in controversy, even if the

plaintiff does not explicitly request punitive damages. Gibson v. Chrysler Corp.,

261 F.3d 927, 945 (9th Cir. 2001).

      In this action, Plaintiff brings a claim for violation of the Montana Unfair

Trade Practices Act (“UTPA”), Mont. Code Ann. § 33-18-201, et seq. (Doc. 8 at

¶¶ 38-42.) Punitive damages are available under the UTPA. Mont. Code Ann. §§

33-18-242(4); 27-1-221. Accordingly, punitive damages may be considered in

determining the amount in controversy. But “the mere possibility of a punitive

damages award is insufficient to prove that the amount in controversy requirement

                                         12
has been met.” Burk v. Medical Savings Ins. Co., 348 F.Supp.2d 1063, 1069 (D.

Ariz. 2004). The defendant must come forward with evidence supporting the

punitive damages claim. Id.; Sherrill, 2006 WL 8435847 at *3. “To establish

probable punitive damages, [the] defendant may introduce evidence of jury

verdicts in cases involving analogous facts.” Simmons v. PCR Tech., 209 F. Supp.

2d 1029, 1033 (N.D. Cal. 2002).

      Safeco attempts to fulfill its burden by citing three cases where punitive

damages were awarded under the UTPA. See e.g. Dees v. Am. Nat’l Fire Ins. Co.,

861 P.2d 141 (Mont. 1993); DeBruycker v. Guaranty Nat’l Is. Co., 880 P.2d 819

(Mont. 1994); King v. Geico Indemn. Co., 712 Fed. Appx. 649 (9th Cir. Nov. 13,

2017). Aside from the fact these cases involved UTPA claims, however, none are

factually analogous to this case. Indeed, King does not even provide any factual

background for the Court to compare. See King, 712 Fed.Appx. at 650 (“Because

the parties are familiar with the facts, we do not recite them here.”).

      “[A] court cannot consider awards issued in other actions unless a defendant

identifies similarities which raise an inference that such an award might be

warranted in the instant case.” Hannon v. State Farm Mut. Auto. Ins. Co., 2014

WL 7146659, *3 (D. Nev. Dec. 12, 2014). As the court in Haisch v. Allstate Ins.

Co. explained:

      It would be inherently speculative for this Court to conclude that the
      amount in controversy requirement can be met by simply asserting that
                                          13
      large punitive damage awards have been awarded in the past against
      insurance companies faced with allegations of fraud. . . . Defendant
      has failed to articulate why the particular facts that are alleged in the
      instant action might warrant extraordinary punitive damages.

Haisch v. Allstate Ins. Co., 942 F. Supp. 1245, 1249 (D. Ariz. 1996).

      Here, Safeco has not presented any facts or other evidence that would

demonstrate why the facts of this case may warrant punitive damages.

Accordingly, Safeco has not met its burden to show punitive damages are at issue,

or will likely increase the amount in controversy to meet the jurisdictional

threshold.

      C.     Attorney Fees

      Safeco also asserts potential attorney fees should be factored into the amount

in controversy. Attorney fees may be included in the amount in controversy where

an underlying statute authorizes an award of attorney fees with either mandatory or

discretionary language. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th

Cir. 1998). But even assuming attorney fees are authorized by statute and can be

counted as part of the amount in controversy, 4 the Court finds Safeco has failed to

meet its burden to show the potential amount of attorney fees at issue in this case.


4
  Whether a statute authorizes attorney fees in this case is not clear. Safeco argues
that Plaintiff brought her claim under the Montana Declaratory Judgment Act,
Mont. Code Ann. § 27-8-201, which provides discretionary authority for an award
of attorney fees. Trustees of Indiana Univ. v. Buxbaum, 69 P.3d 663, 674 (Mont.
2003). As Plaintiff points out, however, claims in diversity cases pled under state
declaratory judgment acts are treated as arising under the federal Declaratory
                                          14
      The Ninth Circuit has recognized that the benchmark for attorney fees in

class actions is typically 25% of the plaintiff’s damages. Hanlon v. Chrysler

Corp., 150 F.3d 1011, 1029 (9th Cir. 1998); Garibay v. Archstone Communities

LLC, 539 Fed. Appx. 763, 764 (9th Cir. 2013). Where the defendant’s fee estimate

is based on a conjectural damages calculation, however, it is insufficient to use as a

basis for calculating the amount in controversy. Armstrong v. Ruan Transp. Corp.,

2016 WL 6267931, at *7 (C.D. Cal. Oct. 25, 2016); Campbell v. Vitran Express,

Inc., 2010 WL 4971944, at *4 (C.D. Cal. Aug. 16, 2010) (“[B]ecause such

uncertainty surrounds Defendant’s calculation of damages and penalties, the Court

cannot find that the inclusion of a 25% attorneys’ fee, which Defendant

recommends, would necessarily place the amount in controversy over the

$5,000,000 CAFA threshold.”).

      As discussed above, Safeco has failed to adequately establish the likely

amount of compensatory damages. Thus, there is no base amount to apply the

25% benchmark. Safeco has not provided any other evidence to establish the

likely amount of attorney fees.




Judgment Act, which does not allow an award of attorney fees. See Hart v.
PacificSource Health Plans, 2019 WL 4044050, *2 (D. Mont. June 18, 2019);
Nat’l Merchant Ctr., Inc. v. Medianet Group Tech. Inc., 893 F.Supp.2d 1054 (C.D.
Cal. 2012).

                                         15
      The Court therefore declines to include attorney fees in the amount in

controversy.

IV.   CONCLUSION

      The Court finds Safeco has not offered sufficient evidence to show by a

preponderance of the evidence that the amount in controversy exceeds $5 million

in this case. Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ Motion to

Remand (Doc. 22) is GRANTED.

      IT IS ORDERED.

      DATED this 18th day of February, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge




                                        16
